ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s RCE with Amendments and Remarks filed on 04/06/2022. As filed by Applicant: Claims 1-8, 10-14 and 16-19 are pending. Claims 1 and 4 are currently amended. Claims 17-19 are newly added. Claims 9 and 15 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, filed 04/06/2022, with respect to the Office’s rejection of claims 1-16 under 35 U.S.C. 103 presented in the Final Rejection dated 11/09/2021, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 
Allowable Subject Matter
5.	Claims 1-8, 10-14, and 16-19 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: After further consideration and an updated search, the instant claims are allowable over the closest related references, Chou et al. (US 2014/0035995 A1) and Okada et al. (WO 2016/121749 A1; citations to US 2018/0015547 A1), already of record, and Heyen et al. (US 2014/0287158 A1), found during the updated search, for the detailed reasons presented in Applicant’s Remarks filed on 04/06/2022.
Chou says nothing at all about a mass ratio between two different vapor pressure solvents. In agreement with Applicant’s arguments, there is no clear reason why one skilled in the art would optimize the content of each organic solvent to arrive at the claimed range for mass ratio and undue experimentation would be required. Okada is also silent as to the mass ratio between two organic solvents.
	Heyen et al. teaches a conductive paste formulation having a mixture of copper flakes and copper nanoparticles in a ratio range from 2:1 to 5:1 by weight and one or more solvents having a vapor pressure below about 2 mm mercury at 20°C (see Abstract and para. 0015-0019, 0034-0036). Heyen fails to disclose the claimed vapor pressure ranges of two organic solvents and is silent about a mass ratio of first solvent content to second solvent content being 0.5 to 3.5, as required by claim 1. Thus, Heyen clearly fails to teach or fairly suggest a composition having all of the claimed features.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Chou, Okada and Heyen, alone or in combination, to arrive at the claimed composition as a whole with its required combination of features, novel elements of which are the two organic solvents, the first having a high vapor pressure (200 Pa to 10 kPa @ 20°C) and the second having a low vapor pressure (0.5 Pa to 50 Pa @ 20°C) included in a mass ratio (content of first organic solvent / content of second organic solvent) is 0.5 to 3.5. See the present specification at ¶ [0034] – [0040].
One of ordinary skill in the art would not find the instantly claimed composition, method and product limitations to be obvious variants of the prior art teachings and other known compositions containing copper particles and a mixture of organic solvents.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 18, 2022